Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 06/19/2022  with claims 1-16 are pending in the Application.  
Reason for allowance
 
 
2.	Claims 1-16 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-12:
 None of the references of record teaches or suggests the claimed manufacturing method of a color film substrate having the limitations/steps:
--"forming a first patterned photoresist layer on the first sub-pixel region of the substrate, wherein the first patterned photoresist layer is a blue photoresist layer;
forming a quantum dot layer on the substrate, wherein the quantum dot layer covers the substrate and the first patterned photoresist layer, and the quantum dot layer comprises red quantum dots and green quantum dots;
forming a second patterned photoresist layer and a third patterned photoresist layer on the quantum dot layer in order, wherein the second patterned photoresist layer is disposed corresponding to the second sub-pixel region, the third patterned photoresist layer is disposed corresponding to the third sub-pixel region, the second patterned photoresist layer is a red photoresist layer, and the third patterned photoresist layer is a green photoresist layer; and
using the second patterned photoresist layer and the third patterned photoresist layer as shielding layers, and quenching the quantum dot layer to invalidate unshielded quantum dots of the quantum dot layer;
wherein the step of forming the quantum dot layer on the substrate comprises following steps:
providing a quantum dot solution mixed with at least two types of quantum dots and a solvent;
coating or inkjet printing a layer of the quantum dot solution on the substrate;
drying the quantum dot solution; and
repeating the above steps to obtain the quantum dot layer with a preset thickness.”--.
In combination with all other limitations /steps as recited in claim 1.
II/ Group II: Claims 13-16:
 None of the references of record teaches or suggests the claimed color film substrate having the limitations:
--"a first photoresist layer disposed on the first sub-pixel region of the substrate;
a quantum dot layer disposed on the substrate and covering the substrate and the first photoresist layer, wherein the quantum dot layer comprises at least two types of quantum dots, and light emission colors of the at least two types of quantum dots are respectively different from a light emission color of the first photoresist layer;
a second photoresist layer disposed on a portion of the quantum dot layer corresponding to the second sub-pixel region; and
a third photoresist layer disposed on a portion of the quantum dot layer corresponding to the third sub-pixel region;
wherein the quantum dot layer comprises a first quantum dot layer disposed on the second sub-pixel region and the third sub-pixel region and a second quantum dot layer away from the first quantum dot layer; and
under light irradiation, quantum dots in the first quantum dot layer are excited to emit fluorescence of corresponding colors, and quantum dots in the second quantum dot layer are quenched into a light-transmitting state.”--.
In combination with all other limitations as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897